Citation Nr: 0936769	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-33 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the left knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1944 to 
February 1945 and from September 1948 to February 1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, the RO denied service 
connection for DJD of the left knee and DJD of the right 
knee.  The Veteran submitted a notice of disagreement with 
regard to both issues in June 2007, and the RO issued a 
statement of the case in October 2007.  However, on his 
substantive appeal, which was received in October 2007, the 
Veteran indicated that he was only appealing the issue of 
service connection for DJD of the left knee.  As such, the 
Veteran never perfected an appeal as to the issue of service 
connection for DJD of the right knee.  See 38 C.F.R. § 
20.202; see also Fenderson v. West, 12 Vet.App. 119, 131 
(1999).  

When this claim was originally before the Board in June 2008, 
it was remanded for further development. 

In a June 2009 statement, the Veteran's representative raised 
a claim for service connection for DJD of the right knee, 
including as secondary to the Veteran's service-connected DJD 
of the left knee.  This matter is referred to the RO for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Service connection is in effect for DJD of the left knee.



CONCLUSION OF LAW

The Veteran's appeal concerning entitlement to service 
connection for DJD of the left knee is dismissed as service 
connection for this condition has already been granted and 
there remains no justiciable case or controversy before the 
Board at this time.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for DJD of the left 
knee, contending that this condition is related to left knee 
pain that has persisted since his time in service in 1962.  
In an April 2009 rating decision, the RO granted service 
connection for DJD and instability of the left knee and 
assigned two separate 10 percent disability ratings, 
effective January 19, 2007.  Service connection for DJD of 
the left knee was therefore established by the RO in the 
April 2009 rating action.  As such, the issue of entitlement 
to service connection for DJD of the left knee is dismissed 
as there remains no case or controversy regarding this issue.  
38 U.S.C.A. § 7105 (West 2002); see also Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991); see also Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).   Because service 
connection is already in effect for DJD of the left knee, VA 
has no notice or duty to assist obligations.


ORDER

The claim of entitlement to service connection for DJD of the 
left knee is dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


